Watson, Judge:
This motion for a stay pending appeal raises the same issues as were recently discussed in American Grape Growers Alliance v. United States, 9 CIT 505, Slip Op. 85-104 (Oct. 7, 1985).
Here too, the Court finds that there is a fair possibility of damage to plaintiffs from the granting of a stay, in terms of the continued deprivation of an administrative investigation into their alleged injury. There is no comparable harm to anyone else, and a strong public interest in the uninterrupted progress of these investigations.
For these reasons, the motion for a stay is denied.